 

Exhibit 10. 3

 

SECOND AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT ("Amendment") dated the
10th day of May 2013, by and between MILLER CREEK RESIDENCES, LLC ("Seller") and
TRADE STREET OPERATING PARTNERSHIP, L.P. ("Buyer").

 

WITNESSETH:

 

WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
having an Effective Date of February 22, 2013, as amended by that certain First
Amendment to Purchase and Sale Agreement dated April 8, 2013 (collectively
"Agreement"); and

 

WHEREAS, the parties desire to amend certain terms and provisions of the
Agreement as hereinafter set forth.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:

 

1.          The recitations heretofore set forth are true and correct and are
incorporated herein by this reference.

 

2.          The Agreement as amended by this Amendment remains in full force and
effect. To the extent of any inconsistency between the terms of this Amendment
and the terms of the Agreement, the terms of this Amendment shall supersede and
control to the extent of such inconsistency. Terms not otherwise defined herein
shall have the meaning set forth in the Agreement.

 

3.          Section 6.1(c) of the Agreement is hereby amended to reflect that
the definition of "Inspection Period" shall expire at the end of May 14, 2013.

 

4.          The Final Deposit shall be paid by Buyer to Escrow Agent on or
before May 16, 2013.

 

5.          Buyer confirms that it has completed its physical inspection of the
Improvements and waives its right to terminate the Agreement based on the
conditions of the Improvements; subject, however, to Seller's obligations to
complete construction of the Improvements pursuant to Section 9 of the
Agreement.

 

6.          This Amendment may be executed in any number of counterparts, each
of which, when executed, shall be deemed an original and all of which shall be
deemed one and the same instrument. Facsimile transmission signatures of this
Amendment shall be deemed to be original signatures.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 



  SELLER:       MILLER CREEK RESIDENCES, LLC, a   Delaware limited liability
company       By: RMD-Memphis, LLC, an Alabama limited   Liability company, its
Manager

 



  By: /s/ Robert B. Crumpton III   Name: Robert B. Crumpton III   Title: Manager
  Date: 5/10/13





 

  BUYER:       TRADE STREET OPERATING       PARTNERSHIP, L.P., a Delaware  
limited partnership

 

  By: Trade Street OP GP,. LLC, a Delaware     limited liability company, its
General     Partner             By: Trade Street Residential, Inc.,       a
Maryland corporation,       its Sole Member

 

      By: /s/ Bert Lopez       Name: Bert Lopez       Title: COO/CFO       Date:
5/10/13

 

 

 

